DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this instant application of 17/528,782 filed on 11/17/2021. As per the remarks of 02/01/2022, a preliminary amendment is submitted and accordingly, claims 1- 33 are cancelled; claims 34-51 are newly added. 
Information Disclosure Statment
The Information Disclosure Statements dated 05/03/2022 is acknowledged and the cited references have been considered in this examination.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claim 34 provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of the patented application number US 11,218,017.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim charging unit electrically connectable to a mains power supply, the appliance charging unit comprising: (a) a battery charger body; (b) an onboard energy storage member; and, (c) a power output circuit; wherein the appliance charging unit is detachably attachable to a portable power appliance. The patented application anticipates the instant application claimed.
Claim 34 of instant application 17/528,782
Claim 1 of patent’d application US 11,218,017
A charging unit for a surface cleaning apparatus that includes a motor and an apparatus energy storage member, the charging unit electrically connectable to a mains power supply, the charging unit comprising:(a) a battery charger body; (b) an onboard energy storage member; and, (c) a power output circuit electrically connectable to the surface cleaning apparatus; wherein when the surface cleaning apparatus is connected to the power output circuit, the charging unit is operable in a first mode of operation and a second mode of operation, and in the first mode of operation, the charging unit is operable to charge the apparatus energy storage member using power from the onboard energy storage member, and in the second mode of operation, the charging unit is connected to the mains power supply and the charging unit is concurrently operable to: charge the onboard energy storage member using power from the mains power supply; and charge the apparatus energy storage member using power from the onboard energy storage member.
An appliance charging unit electrically connectable to a mains power supply, the appliance charging unit comprising: (a) a battery charger body; (b) an onboard energy storage member; and, (c) a power output circuit; wherein the appliance charging unit is detachably attachable to a portable power appliance that includes a motor and an appliance energy storage member; wherein when the portable power appliance is attached to the appliance charging unit, the power output circuit is electrically connectable to the portable power appliance; wherein when the portable power appliance is electrically connected to the power output circuit, the charging unit is operable in a first mode of operation and a second mode of operation, and in the first mode of operation the charging unit is operable to power the motor directly using power from the onboard energy storage member, and in the second mode of operation, the charging unit is operable to charge the appliance energy storage member using power from the onboard energy storage member.


Claims 35-42 are dependent on rejected claim 34 above, hence rejected, at least, for their dependency on rejected claim 34 above.
	Claim 43 of the instant application is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of the patented application number US11,218,017 similar to claim 34 of the instant application except minor differences as described above.  
	 Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim: charging unit electrically connectable to a mains power supply, the appliance charging unit comprising: (a) a battery charger body; (b) an onboard energy storage member; and, (c) a power output circuit; wherein the appliance charging unit is detachably attachable to a portable power appliance. The patented application anticipates the instant application claimed. The patented application anticipates the instant application claimed battery pack is operating as described in the below mentioned claims comparison table.
Claim 43 of instant application 17/528,782
Claim 1 of patent’d application US11,218,017
       A charging unit for a surface cleaning apparatus that includes a motor and an apparatus energy storage member, the charging unit electrically connectable to a mains power supply, the charging unit comprising:(a) a battery charger body; (b) an onboard energy storage member; and, (c) a power output circuit electrically connectable to the surface cleaning apparatus; wherein when the surface cleaning apparatus is connected to the power output circuit and the charging unit is connected to the mains power supply, the charging unit is concurrently operable to: charge the onboard energy storage member using power from the mains power supply; and charge the apparatus energy storage member using power from the onboard energy storage member.
  An appliance charging unit electrically connectable to a mains power supply, the appliance charging unit comprising: (a) a battery charger body; (b) an onboard energy storage member; and, (c) a power output circuit; wherein the appliance charging unit is detachably attachable to a portable power appliance that includes a motor and an appliance energy storage member; wherein when the portable power appliance is attached to the appliance charging unit, the power output circuit is electrically connectable to the portable power appliance; wherein when the portable power appliance is electrically connected to the power output circuit, the charging unit is operable in a first mode of operation and a second mode of operation, and in the first mode of operation the charging unit is operable … the charging unit is operable to charge the appliance energy storage member using power from the onboard energy storage member.


 Claims 44-51 are dependent on rejected claim 43 above, hence rejected, at least, for their dependency on rejected claim 43 above.
Contact Information
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859